—Judgment, Supreme Court, New York County (Marcy Friedman, J.), entered November 20, 1996, upon a jury verdict, dismissing the complaint as against defendant Dr. Stanley Behrman, unanimously affirmed, without costs.
In this personal injury action, the trial court properly Allowed the use of a medical text to impeach the credibility of *154plaintiffs expert witness, who had previously acknowledged the text as authoritative (see, Spiegel v Levy, 201 AD2d 378, Iv denied 83 NY2d 758; Hastings v Chrysler Corp., 273 App Div 292, 294).
The court was also correct in restraining plaintiffs counsel from straying outside the four corners of the evidence and offering his own speculation on summation with respect to a plaster model of plaintiffs teeth made before, not after, the operation at issue (see, Johnston v Colvin, 145 AD2d 846, 848).
Concur — Sullivan, J. P., Milonas, Williams, Andrias and Saxe, JJ.